Citation Nr: 1816792	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for ischemic heart disease.

2. Entitlement to service connection for cancer of the neck.

3. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to July 1971.  He has confirmed combat service in the Republic of Vietnam and is in receipt of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston, Salem, North Carolina.  

The Veteran was scheduled for a hearing before a Veterans Law Judge in April 2017, and notice provided of that date; the Veteran failed to appear for that hearing.  As such, the Board finds that the hearing request has been withdrawn.  38 C.F.R. § 20.702(d) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets further delay in the adjudication of the claims on appeal, a remand is necessary to ensure a complete record upon which to base its ruling.  

The Veteran's claim of service connection for ischemic heart disease has been denied to date because the record does not support a present diagnosis of that disability.  In his June 2014 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran asserted that he was diagnosed with ischemia while hospitalized for pneumonia between October and November 2005.  It is unclear from this statement whether the hospitalization occurred at a VA facility or a private facility.  Nonetheless, the Board has reviewed the evidence of record and found that his VA treatment records are incomplete.  Particularly, there are no VA treatment records available between March 2003 and February 2010, which includes the period that the Veteran asserts he was diagnosed with ischemic heart disease.  As such, a remand is necessary to ensure the Veteran's complete medical record is available.  38 C.F.R. § 3.159(c)(2) (2017).

Further, the Veteran asserts that his neck cancer (diagnosed as squamous cell carcinoma of the right tonsil) is the result of herbicide exposure during active service.  While squamous cell carcinoma is not a disease for which presumptive service connection may be granted based on herbicide exposure (see 38 C.F.R. §§ 3.307, 3.309 (2017)), this does not preclude service connection on a direct basis when the evidence of record indicates a causal nexus to herbicides.  To date, the Veteran has not been afforded an examination in connection with his claim.  Therefore, on remand, an examination should be provided.  38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the Veteran was afforded a VA examination in connection with his service connection claim for erectile dysfunction in September 2012.  The examiner took a history from the Veteran and opined against a causal nexus to his medications prescribed for posttraumatic stress disorder (PTSD).  However, in his June 2014 VA Form 9, the Veteran stated that he had not been truthful in his examination, and reported that he continued to think about sex, in order to protect the feelings of his wife, who was present at the time of the examination.  In fact, he asserts that his symptoms and experiences are different from those reported and considered by the examiner who provided the opinion.  As such, the Board would request an addendum opinion which considers the Veteran's assertions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 4.1 (2017) (it is "essential, both in the examination and in the evaluation of a disability, that each disability be viewed in relation to its history.").

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  The Veteran should be requested to provide the name and address of any private treatment providers who may have medical evidence supportive of his claims, and the AOJ should make all reasonable efforts to obtain those records, if identified.

2. The AOJ should make all necessary attempts to obtain the Veteran's complete VA treatment records, particularly, any records dated between 2003 and 2010, as well as any records from 2014 to the present.  Those records should be associated with the claims file.

3. Schedule the Veteran for a VA examination in connection with his neck cancer claim.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should take a detailed history from the Veteran, and review his complete medical record.  Thereafter, the examiner should state whether it is at least as likely as not that the Veteran's neck cancer is etiologically related to his in-service exposure to herbicide agents.  The examiner should presume that the Veteran was exposed to herbicide agents during his service in Vietnam.

A discussion of the methods and reasoning behind the opinion should be provided.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in adjudicating the claim.

4. Return the claims file to the examiner who conducted the September 2012 VA male reproductive system examination of an addendum opinion.  If the September 2012 examiner is not avail able, forward the file to a suitable alternative examiner for the opinion.  The need for a new examination is left to the discretion of the examiner selected to provide the opinion.  The complete claims file should be made available to the examiner for review.

The examiner should review the Veteran's complete file, to include his June 2014 statements, and state whether it is at least as likely as not that the Veteran's erectile dysfunction is etiologically related to or otherwise caused by the medications prescribed to him for his posttraumatic stress disorder.

A discussion of the methods and reasoning behind the opinion should be provided.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in adjudicating the claim.

5. Thereafter, readjudicate the claims in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




